Title: To George Washington from Jedediah Huntington, 1 November 1780
From: Huntington, Jedediah
To: Washington, George


                        
                            Dear Sir
                            Camp Tatawa Nov. 1. 1780
                        
                        As to reinforcing the southern army from this, (the first Matter proposed by your Excellency to the Council)
                            my Judgment had rather ponderated in Favour of the measure—for the following Reasons.
                        The Subjection of the southern States seems to be the favorite Object & last Hope of the british
                            Ministry and Army.
                        Those States border on the British Territories; and contain a large Number of Inhabitants who are disaffected
                            to the Governments of the Country; in Proportion to which Number, the Continental Army there remains unaided, and their
                            Enemies gain Recruits and Supplies to theirs.
                        However Virginia may raise two or three Thousand men (more perhaps than can be counted upon) they will be
                            Troops of a secondary Quality for Want of experienced Commissioned & nonCommd Officers.
                        Should our Allies become Masters of the Sea on these Coasts, an Expedition to the Southward might be
                            practicable and eligible.
                        The Enemy’s Post at N.Y. is in the Vicinity of States well affected in General & possess’d of a good
                            Militia.
                        The Posts in the Highlands are a sufficient Barrier in that Quarter; any Incursions the Enemy shall make into
                            Connecticut or Jersey, (and which they can now or could have made any Time this Campaign) must be only temporary, and the
                            Injuries, it is to be hoped, be in some Measure compensated by the accelerating Force they will lend to the Councils
                            & Exertions of those States.
                        The insular Situation of the Posts at New York and its Dependencies; their intire Command of all Approaches:
                            render a partial Entreprize against them dependant on the nice Concurrance of too many Circumstances to promise Success.
                        Whether any Part of the Army is detached for the Southward or not, Winter Quarters should, in my Opinion be
                            at, & within a Days March of, West Point except a Post in the Jerseys consisting of less or more Troops, according
                            as West Point is like to be in Supply of Flour & according to the Places from whence that Article is to be drawn.
                        The Condition of the Cloathing of the Troops and the Convenience of building Huts before, and enjoying their
                            Covert after, the Season becomes severe, point out the Expediency of retiring to Winter Quarters as soon as possible—If at
                            West Point, as Connecticut & Jersey are equally accessible & important to the Enemy, the Position there
                            will be equally convenient to afford Assistance to either, & therefore on that Account cannot be taken too early.
                        Magazines of Wood might now be laid in with the Help of the short Levies unless their Support is worth more
                            than their Labour.
                        The Article of Forrage is an Objection to taking Winter Quarters early, but at West Point very few Horses will
                            be necessary—should the Troops on any Exigence be called again to the Field, they had better be without than with Baggage.
                        As I do not learn that any Magazines of Forrage are provided—I take the Liberty to mention a Thought that has
                            occured to me from the Experience & Observation I have had of the Methods heretofore practised by the Q.M.G. of
                            sending the spare Horses & their Drivers to Magazines for the Winter at the Opening of the next Campaign the
                            Horses have commonly returned to us in as bad or worse Order than when they went away.
                        I should imagine the Horses might be dispersed among the Farmers, three, four & six to each as they
                            had Forrage & Stables, & left to the Care of the Farmers (under the SuperIntendance of the Conductors)
                            & be kept better & cheaper than in any other way, & with infinitely less Waste, & Injury
                            to the Country—the few inlisted Waggoners might otherways have full Employment in their Department.
                        The Thought, if improvable, might in some Degree be extended to the Cavalry—the Expence & Waste of
                            haling Forrage in the Winter is prodigious. the matter of Dicipline might be urged against this Mode—but that could be
                            attended to, if only Companies were compact & the Regiment confined within three or four Parishes. I remain with
                            the greatest Esteem and Respect your Excellencys obedient Servant
                        
                            J. Huntington
                        
                    